Lobe, C. J.,
delivered the opinion of the Court.
In actions of ejectment, the plaintiff must recover upon the strength of her own title and not upon defects in the title of others» Her title depends upon the estate that she took under the will of her deceased husband.
The main question therefore is, what estate did she take ?
The authorities have evidently been examined with care and the law presented and urged with great force by counsel in the case. No parallel case has been produced, and we are left to interpret the will under general rules.
All these rules go to ascertain the intent of the testator from the language used; which intent when discovered must prevail, unless contrary to law.
The testator says, “ I give, devise and bequeath unto my beloved wife Mary Jane Patton, all my property, real, personal, and mixed, of whatsoever kind and nature and wheresoever the same shall be at the time of my death, for and during the term of her natural life.” “ I hereby authorize and appoint Joseph L. Carpenter, Jr., trustee of all my real estate during the life of my wife; ” “ said trustee heretofore appointed shall have full power to make good and sufficient deeds of conveyance, or assurances in law, to be duly executed, acknowledged and perfected; to grant, convey and assure to same to the purchaser or purchasers thereof in fee simple; said trustee shall be free from all responsibility and be justly compensated out of my estate in his hands.”
By express terms therefore the testator gives to his said wife a life interest in all his property, real, personal, and mixed.
By like express words, he authorizes and appoints Joseph L. ■Carpenter, Jr., to be his trustee of all his real estate during the life of his wife, giving said trustee full power to make good and sufficient deeds of conveyance, to transfer said property to the pur*250chaser in fee simple; free from all responsibility and provides compensation for said trustee out of the estate in his hands.
The plain interpretation of this express language clothes the said Joseph L. Carpenter, Jr., trustee, with the legal estate of testator’s realty and gives the widow the beneficial interest and equitable estate therein. Careful consideration of the language leaves no other tenable conclusion.-
The will contemplates and provides active duties for said trustee, grants him immunity from all errors and mistakes, and provides for him full compensation.
If the testator had wished to give his wife the full proceeds of his real estate for her life for the betterment of her condition, and to provide for changing unproductive into productive property, so that her income might be increased in certain exigencies, the appointment of a trustee, with the powers named in the will, would be a most convenient and not unusual way of effecting such purpose.
It would interpose between the life tenant and the residuary devisees, the judgment and interposition of a disinterested trustee to make the change and yet protect the interests of all concerned. This would hardly defeat the estate of the widow, but would rather tend to make it more flexible and beneficial.
But aside from this, we have the unequivocal language of the testator, indicating what seems to us to be an active trust in said Joseph L. Carpenter, Jr. We are therefore of opinion that under the terms of the will, during the life of the widow, the legal estate-vested in the said Joseph L. Carpenter, Jr., and that the said widow took only an equitable interest thereunder for her life.
This view of the case makes it unnecessary to discuss the other questions raised in the case, inasmuch as the plaintiff cannot recover in this action with the legal estate outstanding in Joseph L. Carpenter, Jr., trustee, under the will.
Judgment must therefore be entered for the defendant.